DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 1 is currently amended.
Claims 2, 10, 12 are original
Claims 3, 7, 13, 17 are cancelled.
Claims 4-6, 8-9, 11, 14-16 are previously presented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair JR (US 2012/0006339) and further in view of De Clara (US 4236533).

Regarding claim 1, Sinclair JR discloses: a laminate comprising: a layer of tobacco material (see single layer 154 of tobacco leaf material of [0097]), and a support sheet (see sheet 152 of [0097]), wherein the layer of tobacco material has a rough surface (see roughened area 155).  Examiner has interpreted that the tobacco leaf is permeable to air through diffusion is sufficient to read on “so as to provide a permeable structure through which air may be drawn when the laminate is rolled or folded and, further, that this is a manner of operating the recited product that does not confer a structural distinction between the recited product and the cited prior art reference.
Sinclair JR does not disclose: wherein the tobacco material comprises from 12-16 wt% water.  Use of the product of Sinclair JR would have required humidity/moisture treating the tobacco necessarily.  [0013], [0026] & [0087].
In the same field of endeavor of tobacco products (see title, abs) as Sinclair JR, De Clara discloses: wherein the tobacco material comprises from 11-13 wt % water.  See col. 4, ll. 17-27.
To select the moisture content of De Clara in the tobacco product of Sinclair JR was the selection of a known design for its intended use.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.  


	Regarding claims 2-3, Examiner has interpreted that tobacco leaves/plant materials comprise fibrous (consisting of or characterized by fibers) material, including those of Sinclair JR and De Clara.

	Regarding claim 4, the combination Sinclair JR/De Clara renders obvious: wherein the homogenized tobacco constitutes reconstituted tobacco.   Sinclair JR [0089].

	Regarding claim 5, the combination Sinclair JR/De Clara renders obvious: wherein the support sheet comprises paper.  Sinclair JR homogenized tobacco paper of [0083].

	Regarding claim 6, the combination Sinclair JR/De Clara renders obvious: wherein the tobacco material additionally comprises propylene glycol.  Sinclair JR [0013].  

	Regarding claims 9-10, the combination Sinclair JR/De Clara renders obvious: wherein a portion of the support sheet extends beyond the layer of tobacco material.  Sinclair JR Fig. 6 – tobacco material 130 does not extend the entire length and width of the support sheet. [0089].

11, the combination Sinclair JR/De Clara renders obvious: a method of manufacturing a laminate according to claim 1 (see recited combination above for rejection of claim 1), the method comprising:
	Preparing a layer of tobacco material (Sinclair JR custom tobacco filler material) having a rough surface (all tobacco has a surface with a certain roughness and therefore can be considered a rough surface) and adhering the layer of tobacco material to a support sheet ([0076] of Sinclair JR discloses adhering the leaves to the outer surface of the form casing 116).

	Regarding claims 12-13, Examiner has interpreted that the tobacco material of Sinclair JR/De Clara is fibrous.

	Regarding claim 14, Sinclair JR/De Clara renders obvious: a package (see Sinclair JR [0079]) containing a laminate according to claim 1.

	Regarding claim 15, the combination Sinclair/De Clara renders obvious: wherein the laminate is configured to prepare a smoking article.  Sinclair JR [0008] – smoking is disclosed as an intended use of the laminate.

	Regarding claim 16, the combination Sinclair JR/De Clara renders obvious:  a smoking product comprising a laminate as defined in claim 1.  Sinclair JR [0008].

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair JR (US 2012/0006339) and further in view of De Clara (US 4236533) and Wrenn (US 2002/0005207).

8, the combination Sinclair JR/De Clara discloses: wherein the cigar/cigarette is rolled for forming a shell of a certain thickness but does not recite that the shell has a uniform thickness across the length of the rod as construed in this claim.  Sinclair JR [0077].
In the same field of endeavor of tobacco rolling (see title) as Sinclair JR, Wrenn discloses wherein the tobacco cigarette has an essentially constant diameter along its length.  [0112].
Selection of a constant diameter of Wrenn in the smoking article of Sinclair JR had the benefit that it was a suitable design for the construction of smoking articles, and provided the smokes with a familiar mouth feel (Id.), which was desirable in Sinclair JR.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the constant outer diameter along the axial length of Wrenn with the smoking article of Sinclair JR to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for a smoking article and allowed for the creation of a smoking article with a familiar mouth feel, which was desirable in Sinclair JR.

Response to Arguments

Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.

Argument: Applicant argues that the sheets of Sinclair have a rough and regular surface, where a rough and irregular surface is required by the amended claim.  Remarks pp. 6.


Examiner has interpreted that the rough and irregular surface is an property from the tobacco having a certain moisture content rather than an additional feature of the product.  If the surface roughness has a particular range of values which creates unobvious differences, then there are no facts, reasoning or evidence provided by Applicant supporting a conclusion of non-obviousness other than mere allegation of patentability.  Applicant may consider a product-by-process claim to further highlight the surface roughness patentable weight as resulting from milling the tobacco and rolling papers in a certain manner or to a certain degree.
Therefore, Examiner has interpreted that the tobacco product of the combination Sinclair JR/De Clara renders obvious the recited product’s roughness and irregularities in the surface.
Therefore, Applicant’s Remarks are not found persuasive.

Argument: Applicant argues that the method of using the recited product (through which air can be drawn/permeable) is different from the taught product which anticipated the claimed product of Sinclair Jr.  Remarks pp. 7-9.

This is not found persuasive because Sinclair JR is still relevant to the field of tobacco products and the product disclosed by Sinclair JR is relevant to the product of De Clara, there was proper motivation to combine as they were in the same field of endeavor, and the combination Sinclair JR/De Clara renders obvious the claimed product even if the manner of using the claimed product is intended to be different from that of the combination.  There are not claimed directed to a method of using the product recited in claim 1 or giving patentable weight to such intended uses.
Therefore, Applicant’s Remarks are not found persuasive.

Argument: Applicant argues that RYO cigarettes are in a different field of endeavor than factory made cigarettes.  Remarks pp. 9-10.

This is not found persuasive because these two categories of invention (i.e. RYO, factor-made) are in the same field of endeavor of tobacco products.  Furthermore, they are contained in overlapping classification spaces.  Moreover, the references cited are reasonably pertinent to the problems each other (Borschke, Wrenn, Sinclair JR) were trying to solve regarding the problem of rolled cigarette airflow/permeability and smoke/aerosol generation. 

Argument: Applicant argues that the specific blend and moisture content are linked.  Remarks pp. 9-10.

This is not found persuasive because the product claim does not have recitation of the specific blend and there is nothing of record to demonstrate unobvious differences or results between the blends of the cited prior art and the claimed blends with the same moisture content.
Therefore, Applicant’s Remarks are not found persuasive.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743     

                                                                                                                                                                                                   /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743